Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	The amendment filed 12/23/2020 has been entered.  As directed by the amendment: claims 1-4 and 8 stand withdrawn; and claims 5 and 7 have been amended.  Thus, claims 5-7 and 9 are currently pending.
	Applicant’s amendment is sufficient in overcoming the previous grounds of rejection, except as maintained below.
	Further grounds of rejection, necessitated by the amendment, are presented below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controller” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “controller” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller” coupled with functional language “…designed to achieve impedance matching by switching the capacitance of at least one of the first capacitor and the ” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term controller conveys merely a generic term that does not appear to be sufficient for carrying out the specialized function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Paragraph 0076 discloses a “control unit” that “designed to achieve impedance matching by switching the capacitance of the first capacitor C1 in the decreasing direction and adjusting the frequency of the high-frequency power supply 20 in accordance with the thawed state of the heating subject on the basis of the reflectance detected by the reflected power detector 60,” while paragraph 0098 discloses the control unit being “designed to achieve impedance matching by switching the capacitance of at least one of the first capacitor C1 and the second capacitor C2 in the decreasing direction in accordance with the thawed state of the heating subject on the basis of the reflectance detected by the reflected power detector 60.”

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the use of a controller that is “…designed to achieve impedance matching by switching the capacitance of at least one of the first capacitor and the second capacitor…” which are considered a specialized function corresponding to Computer-Implemented functions (MPEP 2161.01-I and MPEP 2181-II-B). Using a controller to operate switches, or otherwise connect or disconnect current flowing to capacitors is routine and conventional.  However, the controller being “designed to achieve impedance matching" is considered a specialized function corresponding to Computer-Implemented functions (MPEP 2161.01-I and MPEP 2181-II-B).  Paragraph 0076 discloses a “control unit” that “designed to achieve impedance matching by switching the capacitance of the first capacitor C1 in the decreasing direction and adjusting the frequency of the high-frequency power supply 20 in accordance with the thawed state of the heating subject on the basis of the reflectance detected by the reflected power detector 60,” while paragraph 0098 discloses the control unit being “designed to achieve impedance matching by switching the capacitance of at least one of the first capacitor C1 and the second capacitor C2 in the decreasing direction in accordance with the thawed state of the heating subject on the basis of the reflectance detected by the reflected power detector 60. Functions such as “processing,” Reference In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 Fed Cir. 2011).  However, the claims require the controller be specifically designed to achieve impedance matching, which is not a conventional function found in a general purpose controller.  The written description merely recites the use of a generic “control unit” and does not provide any information as to how this control unit is modified in order to achieve impedance matching. In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F,3d 1302, 1312, 102 USPG2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 88 USPG2d at 1239. The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. The specification, as originally filed, does not provide sufficient disclosure of an algorithm, assuming that the claimed controller is considered implemented by hardware 
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5-7 and 9 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.

	Regarding claim 5, the recitation of “the capacitor connected in series to the electrodes” renders the claim indefinite as “the capacitor” lacks proper antecedent basis as a capacitor connected in series to the electrodes has not been previously defined in the claim.  For instance, claim 5 recites “a third capacitor connected in parallel to the electrodes” and “a second capacitor connected in series between the first capacitor and the third capacitor.”  It is unclear if “the capacitor” is intended to refer to either the third or second capacitor or to a fourth capacitor that is connected in series to the electrodes (which is in addition to the claimed third capacitor).
	Regarding claim 5, the recitation of “…by switching the capacitance of at least one of the first capacitor and the second capacitor, not variably adjusting the capacitance of the third capacitor…” renders the claim indefinite as it is unclear if the controller is intended to perform two aforementioned functions together or separately.  That is, does the controller switch the capacitance of at least one of the first capacitor and the second capacitor and not variably adjusting the capacitance of the third capacitor? Does the controller switch the capacitance of at least one of the first capacitor and the second capacitor or not variably adjusting the capacitance of the third capacitor? Does the controller switch the capacitance of at least one of the first capacitor and the second capacitor by not variably adjusting the capacitance of the third capacitor?

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding claim 7, the recitation of “…larger on a range of a negative side than on a range of a positive side…” renders the claim indefinite as it is unclear as to what the negative side and positive side pertains.  For instance, does the negative and positive side refer to the power supply, the matching device, or both?  The amended inclusion of “on a range” does not aid in understanding what is meant by the claim language.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites, entirely, “wherein at least one of the first capacitor and the second capacitor includes a capacitance varier” whereas claim 5, from which claim 6 depends, recites “wherein at least one of the first capacitor and the second capacitor includes capacitance varier.”  Therefore, the sole limitation of claim 6 restates a limitation already presented in claim 5 and, accordingly, fails to further limit the subject matter of claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB731950 (cited in IDS dated 04/19/2019), hereinafter D1, in view of Van der Voort et al. (U.S. Publication 2013/0316051), hereinafter Van der Voort, in view of Suenaga et al. (U.S. Publication 2009/0283518), hereinafter Suenaga.
Regarding claim 5, D1 discloses a high-frequency dielectric heating device (Title-“Improvements in or relating to High-Frequency Generators for Dielectric heating) (figure 2, reproduced below) comprising

    PNG
    media_image1.png
    253
    511
    media_image1.png
    Greyscale

a high-frequency power supply (power supply 7; Col. 1, lines 10-25 discloses using a high frequency generator), a pair of electrodes disposed opposite each other (12; Col. 2, lines 84-93; ‘dielectric heating of a load 11 arranged between the electrodes’ of 12), and an impedance matching device (as detailed below), for thawing a frozen foodstuff disposed between the pair of electrodes by means of high-frequency (Col. 1, lines 14-21; “a high-frequency generator for dielectric heating…the dielectric heating of workpieces of different nature and sizes”) (Note, the recitation of “thawing a frozen foodstuff disposed between the pair of electrodes” is considered to refer to the intended use of the heating device.  The structure of D1, being suited for the high frequency dielectric heating of workpieces of different nature and sizes, is structurally capable of thawing a frozen foodstuff disposed between the pair of electrodes, as claimed.  See MPEP 2114.  Furthermore, “frozen foodstuff” is regarded as the material or article worked upon by the apparatus and does not impart patentability to the claims.  See MPEP 2115, the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”)
wherein the matching device includes a first capacitor (capacitor 8; Col. 2, lines 75-80 and Col. 3, lines 20-25) connected in parallel to the high-frequency power supply (7) (as shown above, capacitor 8 is connected in parallel to power supply 7), a third capacitor (capacitor 18; Col. 3, lines 24-32) connected in parallel to the electrodes (as shown above), and a coil (choke 6. A ‘choke’ is also called a choke coil and is defined, as it pertains to electronics, as ‘an inductor having a relatively high impedance, used to prevent the passing of high frequencies or to smooth the output of a rectifier’-www.thefreedictionary.com/choke, definition 12, noun, viewed on 10/08/2020) and a second capacitor (condenser 17; Col. 3, lines 23-26.  It is understood in the art that a condenser is another term for a capacitor) connected in series between the first capacitor and the third capacitor both 6 and 17, as shown above, are connected in series with each other, such that 6 and 7 physically are between capacitor 8 and capacitor 18/19).
D1 further discloses not variably adjusting the capacitance of the third capacitor (18) during thawing of the frozen foodstuff (D1 discloses capacitor 18 being fixed, rather than variable.  D1 further lacks disclosure, or suggestion, that the capacitance 18 is variably adjusted during heating.  Therefore, D1 disclosing a fixed third capacitor reads on the claimed limitation.).
D1 discloses each limitation, as detailed above, but does not disclose a controller, wherein at least one of the first capacitor and the second capacitor includes capacitance varier that implements either multistep switching or continuous variation on a capacitance of at least one of the capacitor connected in parallel to the high-frequency power supply and the capacitor connected in series to the electrodes, wherein the controller is designed to achieve impedance matching by switching the capacitance of at least one of the first capacitor and the second capacitor.

    PNG
    media_image2.png
    412
    516
    media_image2.png
    Greyscale

Van der Voort teaches that it is known in the art of heating devices (para. 0002, apparatus for heat treating a packaged (food) product) (Figures 1A-1C, heating device 1 including a pair of electrodes 410 and 420, RF power supply 400, and impendence matching circuit 480; para. 0070) for at least one of the first capacitor and the second capacitor includes capacitance varier that implements either multistep switching or continuous variation on a capacitance of at least one of the capacitor connected in parallel to the high-frequency power supply and the capacitor connected in series to the electrodes (The instant application, in paragraph 0074, discloses matching device 40 including a varier as “a varying means constituted by a relay or other contact means, a variable capacitor, or the like and implements either multistep switching or continuous variation of the capacitance…”) (Van der Voort teaches using the impedance matching circuit 480 to optimize the electrical energy input and output.  Paragraph 0045 discloses “one or more of the frequency, the voltage and the impedance may be adjusted with the impedance matching circuit to optimize energy input in the cavity, more especially the thermal treatment zone, even more especially the packaged food products, and to minimize energy loss out of the thermal treatment zone.”  Paragraph 0045 continues in that the impedance matching circuit comprises a variable capacitor connected in series and a variable second capacitor connected in parallel to the electrodes. In Van der Voort is disclosed an impedance matching circuit including variable capacitor connected in series and in parallel with the electrodes.  The variable capacitor of Van der Voort corresponds with the variable capacitor disclosed in the instant application.  As such, those of ordinary skill in the art would find it reasonable that the variable capacitor of Van der Voort is the same, or at least substantially the same, as disclosed in the instant application and, accordingly, would also be structurally capable, to some extent, of implementing either multistep switching or continuous variation on a capacitance of at least one of the capacitor connected in parallel to the high-frequency power supply and the capacitor connected in series to the electrodes.  See MPEP 2114.)
Van der Voort further teaches a controller (control unit 500 for controlling the apparatus, para. 0074)
The advantage of combining the teachings of Van der Voort is that in doing so would provide a variable capacitor to the impedance matching device which would optimize energy input while minimizing energy loss, as well as, provide a means for controlling the heating device.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify D1 with Van der Voort, by replacing at least 
The combination of D1 and Van der Voort teaches each claimed limitation including impedance matching and a controller (Van der Voort, control unit 500 for controlling the apparatus, para. 0074), but is silent on the controller being designed to achieve impedance matching by switching the capacitance of at least one of the first capacitor and the second capacitor.
Suenaga teaches that it is known in the art of high frequency heating devices (para. 0001, “…a high frequency heating apparatus using a magnetron such as a microwave oven. More specifically, the present invention is directed to a control system for suppressing higher harmonic distortion of commercial power supply currents which are supplied to a magnetron driving power supply….”) (Fig. 1 showing heating device, including control circuit 14, para. 0055) for the controller being designed to achieve impedance matching by switching the capacitance of at least one of the first capacitor and the second capacitor (controller 14 drives the first and second semiconductor switching elements 3 and 4, para. 0073. Para. 0074, “…based upon the frequency-modulated waveform produced by the frequency-modulated signal producing circuit 15, the oscillating circuit 16 oscillates a switching frequency signal, while a desirable dead time is determined by a dead time producing circuit 17 based upon the switching frequency signal. Then, rectangular wave signals are produced by a switching element driving circuit 18 in response to both the switching frequency signal and the desirable dead time signal, and then, these rectangular wave signals are applied to a gate of the first semiconductor switching element 3 and a gate of the second semiconductor switching element 4….” Under broadest reasonable interpretation “switching” is defined as “to connect, disconnect, or divert (an electric current) by operating a switch”-www.thefreedictionary.com, definition 2a, viewed on 1/21/2020.  Based on this definition, one skilled in the art would view the controller 14 of Suenaga to switch the capacitance of either capacitor 5 or 6 by connecting, disconnecting, or diverting current by operating respective switches 3 or 4.) (Fig. 2 shows a detailed circuit of oscillating circuit 16 of control circuit 14.  Para. 0075 discloses “Charging and discharging operations to a capacitor 163 are switched based upon output polarities of a non-Q terminal of the SR flip-flop 166. When the output polarity of the non-Q terminal becomes "Hi", the capacitor 163 is charged by a current "I16", whereas when the output polarity of the non-Q terminal becomes "Lo", the capacitor 163 is discharged by a current "I17." Also, when the potential of the capacitor 163 exceeds "V1", the non-Q terminal of the SR flip-flop 166 is set to "Lo" by receiving the output "Hi" of the comparator 164, whereas when the potential of the capacitor 163 becomes lower than "V2", the non-Q terminal of the SR flip-flop 166 is reset to be switched to "Hi" by receiving the output "Hi" of the comparator 165…” while paragraph 0076 discloses that “…the potential of the capacitor 163 becomes a triangular wave, and then, this triangular wave signal is transferred to the switching element drive circuit 18….”) (Accordingly, it would be reasonable that the controller 14 would also be capable, at least to some extent, of matching impedance by performing such a switching operation.  See MPEP 2114).
para. 0080).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify D1, as modified by Van der Voort, with Suenaga, by adding to the controller of D1, with the teachings of Suenaga, in order to provide a controller that functions to suppress a sudden change in frequency (para. 0080).
Regarding claim 6, the primary combination, as applied in claim 5, teaches each claimed limitation.
As detailed above, Van der Voort teaches the at least one of the first capacitor and the second capacitor including capacitance varier.
Regarding claim 7, the primary combination, as applied in claim 5, teaches each claimed limitation.
D1, as best understood, further discloses an impedance matching range obtained at a complex conjugate of a combined impendence formed by an output impedance of the high-frequency power supply and the matching device, a resistance of the matching range includes a part that is larger than the output impedance, and a reactance range is set to be larger on a range of a negative side than on a range of a positive side.  
To be clear, such limitation is considered functional and is not considered to structurally limit the claimed power supply and matching device.  D1, as detailed in claim 5, discloses the claimed high frequency power supply and the claimed matching .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB731950 (cited in IDS dated 04/19/2019), hereinafter D1, in view of Van der Voort et al. (U.S. Publication 2013/0316051), hereinafter Van der Voort, in view of Suenaga et al. (U.S. Publication 2009/0283518), hereinafter Suenaga, and in further view of Flugstad et al. (U.S. Publication 2002/0047009), hereinafter Flugstad
Regarding claim 9, the primary combination, as applied in claim 5, teaches each claimed limitation except for an impedance information output controller that outputs impedance information relating to the matching device to the high-frequency dielectric heating device.
Flugstad teaches that it is known in the art of dielectric heaters (Title; Para. 0002; Fig. 5 and 10) to use an impedance information output controller (computer 38) that outputs impedance information relating to the matching device to the high-frequency dielectric heating device (para. 0105; impedance matching begins with step 182, where magnitude and phase of the actual load impedance is measured and the measured values are relayed to computer 38; where the effective load impedance is adjusted by tuning the impedance matching network 34 based on control signals sent form computer 38-para. 0107).
para. 0099 and 0105, 0107).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify D1, as modified by Van der Voort and Suengaga, with Flugstad by adding to the dielectric heating device of D1, with the teachings of Flugstad in order to provide an automatic means for outputting impedance information and controlling the impedance matching device (para. 0099 and 0105, 0107).
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
In the Remarks (page 5), applicant traverses the rejections under 35 USC 112 in that the amendments to claims 5 and 7 were considered to address the substance of the rejections.  The examiner notes that the amendments to claim 7 do not appear to overcome or address the rejection of claim 7, as detailed above.
Applicant’s arguments with respect to the rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JUSTIN C DODSON/Primary Examiner, Art Unit 3761